NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HANNAH A. LAGSIT,                               No.    19-55143

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00307-GW-SS

 v.
                                                MEMORANDUM*
INTERNATIONAL COFFEE AND TEA
LLC, AKA Coffee Bean and Tea Leaf,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Hannah A. Lagsit appeals pro se from the district court’s orders denying her

motion to vacate, and granting defendant’s motion to confirm, an arbitration

award. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Johnson v. Gruma Corp., 614 F.3d 1062, 1065 (9th Cir. 2010) (confirmation of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
arbitration award); Collins v. D.R. Horton, Inc., 505 F.3d 874, 879 (9th Cir. 2007)

(denial of motion to vacate arbitration award). We affirm.

      The district court properly denied Lagsit’s motion to vacate the arbitration

award because Lagsit failed to establish any of the limited grounds on which an

arbitration award may be vacated under § 10 of the Federal Arbitration Act. See

Collins v. D.R. Horton, Inc., 505 F.3d 874, 879 (9th Cir. 2007) (setting forth the

limited grounds on which courts may vacate an arbitration award); see also Bosack

v. Soward, 586 F.3d 1096, 1104 (9th Cir. 2009) (“Neither erroneous legal

conclusions nor unsubstantiated factual findings justify federal court review of an

arbitral award under the statute[.]” (citation and internal quotation marks omitted)).

      Because there were no grounds for vacating the arbitration award, and the

award was not modified or corrected, the district court properly granted

defendant’s motion to confirm the arbitration award. See Biller v. Toyota Motor

Corp., 668 F.3d 655, 663 (9th Cir. 2012) (“[I]f a party seeks a judicial order

confirming an arbitration award, the court must grant such an order unless the

award is vacated, modified, or corrected[.]” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion by denying Lagsit’s motion to

                                          2                                      19-55143
deem facts admitted because the parties’ arbitration agreement provided that the

arbitrator shall decide all disputes regarding discovery. See Asea, Inc. v. S. Pac.

Transp. Co., 669 F.2d 1242, 1245, 1246-48 (9th Cir. 1981) (setting forth standard

of review); see also United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc.,

484 U.S. 29, 39 (1987) (“The parties bargained for arbitration to settle disputes and

were free to set the procedural rules for arbitrators to follow if they chose.”); Sw.

Reg’l Council of Carpenters v. Drywall Dynamics, Inc., 823 F.3d 524, 531 (9th

Cir. 2016) (“Once a matter is submitted to arbitration, procedural questions which

grow out of the dispute and bear on its final disposition are presumptively not for

the judge, but for an arbitrator, to decide.” (emphasis, citation, and internal

quotation marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      19-55143